Title: 28. A Bill for the Preservation of the Estates of Ideots and Lunatics, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly that the lands, tenements and chattels, of ideots and lunatics, shall be safely kept without waste and destruction, and they and their household shall live and be maintained competently with the profits of the same, and the residue, besides their sustentation, shall be kept for their use, to be delivered unto them when they come to right mind: And if they die in such estate their lands shall be rendered to the right heirs and their chattels be distributed.
